Title: To James Madison from John Gavino, 2 August 1803 (Abstract)
From: Gavino, John
To: Madison, James


2 August 1803, Gibraltar. No. 125. Has not heard from JM since his last letter, no. 124 [15 July 1803]. Informs JM that “the Portuguese have sent a Person to Alicante to solicit from thence leave to go to Algeir for the purpose of treating about a Redemption of their Captives and terms of Peace: he has Presents and Cash with him to pave the way.” “Admiral Campbell who was Cruising off Cape St: Vincent has sent the squadron to England, & he is now here in the Canapuss. A 74 will go up along.… The Emperour of Morrocco has two of his ships at Sale ready for sea, one of 20 Guns has already the Consuls Passports.” Adds in a postscript: “This moment I received the inclosed from Consul Simpson [not found], he tells me Comodor Morris was early in June on shore at Tripoly under Protection of the French Consul, but could settle nothing.” Also reports “An English Convoy of about 40 Sail now coming in from England.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

